*<‘ési\O 245E (Rev. 12r03) Judgment in aCri:nina| Case for Orgnniz:uionu| De|`cndants
Sheel l

UNITED STATES DtsTRICT CoURT

 

 

District ot` Montana
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ {For Organiz,ationa| Det`endants)
Woody's Trucking, LLC CASE NUMBER: CR 17-13B-BLG-SPW-‘l

Carto Canty and Catherine Laughner
Dcfendaln Organization`s Attorney

THE DEFENDANT ORGANIZATION:
l:l pleaded guilty to count(s)

 

m pleaded nolo contendere to count(s)

 

which was accepted by the cour't.

ij Was found guilty on count(s) 1-7. 9-14
after a plea of`not guilty.

'[`he organizational defendant is adjudicated guilty o|`these oifenses:

 

 

Tit|e & Seetion Natu re of`Oft`ense Ot`fense Ended Count
18usc3?1 Conspiracy 616!2016 1
13usc1343 Wire Fraud 2f28f2015 2
18usc‘|343 Wire Fraud 21'28!2015 3

'I`he defendant organization is sentenced as provided in pages 2 through 3 ot`this judgment
g The defendant organization has been found not guilty on eount(s) 8
l:l Count(s) I:l is l:l arc dismissed on the motion oi`the United States,
lt is ordered that the defendant organization must notif the Unitcd States attorney for this district within 30 da s ot`any change

ofname` principal business address, or mal

ing address until ali ines, restitution. costs, and special assessments imposed ythis 'udgtnent

are fully_paid. lfo_rdered to pay restitution, the defendant organization must notify the court and United States attorney o material

Cl`lEH`lgCS in ECOl'lD[TllC Cll`Cl.ll`l"lSIanCCS.

D::t`cndanl Organi':,ation`s
|chera| |`Ernplo_\,'er |.D, Nn.: 111"'9';2018
Date of imposition ofJudgrnent

Dcl`endant Organizalion's principal Business Addn:ss: ;! d

F l L E D gignature ofJudge

NUV 1 3 2513 Susan P. Watters. Drstnct Judge

 

Nante of']udgc Title o|`Jndge

Clerk. U S Dlslnot Conrt

Dis!~'icéifl?_llnl:]'l:"ta"“ 11!13)'20“\8

 

Datc
[)efendant Organiaulion’s Mailing Address:

AO 245E (Rcv. 12/03) Judgment in a Crimina| Case for Organizationu| Dc|`cndaan
Sheet lA

 

 

DEFENDANT 0RGANIZAT10N: Woody's Trucking, LLC J““g"‘°'"'""“g° _2_ °f _8_

CASE NUMBER: CR 17-138-BLG-SPW-1

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Ol`fcnse Ended g)_u_nt
‘ isu§ci 341 . Wire Fraud v l v ' ' l l 2/28/2015 v 4
18usc1341 t 7 Wire Fraud 2/28/2015 5
49uscs124 l l ' , Transpbrtanon of'Hazardous Materials Without P|acard 11/21/2012’ 6
49usc5124 Transportation of Hazardous Materia|s Without P|acard 4 11/25/2012 7
49uscS124 Transportation of Hazardous Materials Without P|acard 12/29/2012 9
49uscS110 v Transp. of Haa. Mat. Without Proper Shipping Papers t 11/21/2012 10
49us05110 Transp. of Haz. Mat. Without Proper Shipping Papers 11/25/2012 11
49usc511o l Transp. of Haz. Mat. vvithout Proper shipping Papers 11/30/2012 12
49use5110 Transp. of Haz.` Mat. Without Proper Shipping Papers 12/29/2012 13

18usc1519 7 l , Obslruction of Justlce 1/17/2013 14

AO 245E (Rev. |2/03) Judgmcnt in a Criminal Case for Organizationa| Defendants
Sheet 2 - Probation

 

 

 

_ 3 8
DEFENDANT oRoANizATioN; Woody's Truci<ing, LLC J""g'“°"‘ "“g° _ °r _
CASE NUMBER: cR 17-138-Bi_o-st-1

PROBATION

The defendant organization is hereby sentenced to probation for a term of :
4 years

The defendant organization shall not commit another federal, state or local crime.

_ if this judgment im oses a fine or a restitution obli 1_ati_on, it is a condition of probation that the defendant organization
pay in accordance with the chedule of Payments sheet of t is _|udgment.

The defendant or anization must coin l with the standard conditions that have been ado ted b this court as well as w`th
additional conditions on t e attached page (if ii)idicated below). p y ' any

STANDARD CONDITIONS OF SUPERVISION

I) within thirty.days from the date of this judgment, the _defendant organization shall designate an official of the organization to act
as the organizations’s representative and to be the primary contact with the probation officer;

2) thfe_ defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
o icer;

3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing address;
4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;

5) the defendant organization shall notify the probation offi_cer_within seventy-two hours of any criminal prosecution, major civil
|itigation, or administrative proceeding against the organization;

6) the defendant organization shall not dissolve, change its name, or chan e the name under which it does business unless this
jud ment and all criminal monetary penalties impose by this court are eit ier fully satisfied or are equally enforceable against the

de endant’s successors or assignees; and
7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.

AO 245E (Rev. 12/03) Judgmcnt in a Criminal Casc for Organizationa| Defendants
Sheet ZB_ Probation

DEFENDANT oRoANizATioN; woody'srrucking, LLC ’"dgm°"‘_P“g¢ _4_ °f .L
cAse NUMBi-:R: cR 17-138-BLG-stv-1

SPECIAL CONDITIONS OF SUPERVISION

1. The organization shall make periodic submissions to the Court or probation officer, quarterly reporting on the
organization's financial condition and results of business operations, and accounting for the disposition of all funds
received. Among other things, reports shall disclose any criminal prosecution, civil |itigation, or administrative proceeding
commenced against the organization. or any investigation or formal inquiry by government authorities of which the
organization learned since its last report.

2. The organization shall notify the Court or probation officer immediately upon learning of (A) any material adverse change
iri its business or financial condition or prospects, or (B) the commencement of any bankruptcy proceeding. major civil
|itigation, criminal prosecution, or administrative proceeding against the organization, or any investigation or formal inquiry
by governmental authorities regarding the organization

3. The organization shall submit to: (A) a reasonable number or regular or unannounced examinations of its books and
records at appropriate business premises by the probation office or experts engaged by the court; and (B) interrogation of
knowledgeable individuals within the organization. Compensation to and costs of any experts engaged by the court shall
be paid by the organization

4. The organization shall make periodic payments, as specified by the court, in the following priority: (A) restitution; (B) fine;
and (C) any other monetary sanction.

5. The organization shall pay restitution in the amount of $644,689.70. The organization is to make payments at a rate of
$21,489 per month. or as otherwise directed by United States Probatiori. Payment shall be made to the C|erk, United
States District Court, PO. Box 8537, Missou|a, MT 59807 and shall be disbursed to:

Great West Casualty Company
1100 West 29th Street
South Sioux City NE 68776

AO 2455 (Rev. 12/03) Judgment in a Criminal Case for Organizational Dcl'cndanis
Sheet 3 - Criminal Monetary Pena|ties

DEFENDANT oRGANizATioN; woody's Truci<ing, i_Lc 1“"@'"°"'_"“€° _5__ of _8__
cAsE NUMBER; cR 17-138-Bi_o-st~1

CRIMINAL MONETARY PENALTIES

The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution
TOTALS S 5,200.00 S S 644.689.70
I:] The determination of restitution is deferred until . An Amended Judgment in a Crr'minal Case (AO 245C) will be

entered after such detennination.

l:l The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
below.

lf the defendant organization makes a partial payment, each %ayee shall receive an approximatel§'groportioned ayment, unless specified

otherwise in the riorit_y order or percentage payment column elow. However, pursuant to 18 U. § 3664(i), a l nonfederal victims must
be paid before t e United States is paid.

Name of Pa¥ ee . A Total Loss* v k `Restitution Ordered Priority or Percentage
Great West Casualty Company ‘ ' $644,689.70
ToTALS g 0.00 $ 644,689.70

 

l:l Restitution amount ordered pursuant to plea agreement 8

I:I The defendant organization shall pay interest on restitution or a fine of more than S2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 4 may
be subject to penalties for delinquency and dcfault, pursuant to 18 U.S.C. § 3612(g).

I:l The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:
I:l the interest requirement is waived for the l:l fine [:] restitution.

l:l the interest requirement forthe I:I fine l:l restitution is modifiedas follows:

* Findings for the total amount of losses are re%uired under Chapters 109A, 1 10, 1 IOA, and 1 13A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 199 .

AO 2455 (Rev. 12/03) Judgmcnt in a Criminal Case for Organiaational Defendants
Sheet 4 _ Schedu|e ol` Payments

 

_ a
DEFENDANT oRGANIzATION: Woody's Trucking. LLC ’“dg'“e'“ *’“g° _§___ of ___
cAsE NUMBER: cR ir_iaa-ei.o-sPW-i

SCHEDULE OF PAYMENTS
Having assessed the organization’s ability to pay, payment of` the total criminal monetary penalties are due as follows:
A g Lump sum payment of$ 5'200~00 due immediately, balance due
|:] not later than or

11 in accordance with |:] C or g D below; or
B [] Payment to begin immediately (may be combined with |:| C or |:| D below); or

C |:| Payment in (e.g., equal, weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D |Q' Special instructions regarding the payment of criminal monetary penalties:
Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter, and

payment shall be through the Bureau of Prisons' inmate Financial Responsibility Program. Crimina| monetary

payments shall be made to the Clerk. United States District Court, James F. Battin U.S. Courthouse, 2601 2nd Ave
North, Ste 1200, Bil|ings, MT 59101.

All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

ij Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate

Co-Defendant: Donald E. Wood, Case Number: 17~138-BLG-SPW-2, Tota| Amount: $644.689.70. Joint and Several
Amount: $644,689.70, Payee: Great West Casualty Company.

I:I The defendant organization shall pay the cost of prosecution.
I:I The defendant organization shall pay the following court cost(s):

1:] The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:

Pa merits shall be a lied in the following order. (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principa ,
(5)yfine interest, (6)¥<,:‘;mmunity restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

